    19-13392-mkv         Doc 18      Filed 12/11/19        Entered 12/11/19 13:39:40   Main Document
                                                         Pg 1 of 11


1




LAW OFFICES OF GABRIEL DEL VIRGINIA
Proposed Attorneys for the Debtor
and Debtor in Possession.
30 Wall Street, 12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
In re
                                                                         Chapter 11
GULLIVER’S GATE, LLC,                                                    Case No. 19-13392-mkv


                                    Debtor.
-----------------------------------------------------x

    DEBTOR’S ANSWER AND INCORPORATED LEGAL POINTS IN OPPOSITION TO
      THE APPLICATION OF TIMES SQUARE ASSOCIATES LLC (“LANDLORD”)
               VACATING AND LIFTING THE AUTOMATIC STAY

TO:     HONORABLE MARY KAY VYSKOCIL
        UNITED STATES BANKRUPTCY JUDGE:


        GULLIVER’S GATE, LLC, the above-captioned debtor and debtor-in-possession (the

"Debtor"), submits this answer and opposition (the “Opposition”) to the application

(“Application”) of Times Square Associates LLC (“TSA,” "Movant," or “Landlord”) for an order

vacating and lifting the automatic stay (the “Stay”) of section 362 of title 11 through its

proposed counsel, the Law Offices of Gabriel Del Virginia, and respectfully represents and

says:
    19-13392-mkv         Doc 18    Filed 12/11/19     Entered 12/11/19 13:39:40        Main Document
                                                    Pg 2 of 11


2




                                                INTRODUCTION. 1

           1.     The instant filling was necessary to protect the interests of the Debtor’s

business. If the relief sought by the Movant is granted, the Debtor would be unable to

reorganize.

           2.     The Movant is aware, or should be aware, hat it would take at least 60 days for

the Debtor to move all the exhibits. The Debtor owns and manages Gulliver’s Gate, an exhibit

space/attraction in the heart of Time Square. Gulliver’s Gate is a technologically advanced,

interactive and immersive world of miniatures covering 50,000 square feet. Gulliver’s Gate is

the largest of its kind ever created. It was crafted by model makers and artisans in multiple

locations around world. It took over 400,000 Man Hours to build, has 30,000 ft of Train

Track, 400,000 Lights, 5000 Buildings and Bridges, 250,000 Individual Figures and

over 100,000 Trees. If the Debtor is forced to move all of these parts without adequate time it

may well lead to the Debtor’s liquidation.

           3.     Liquidation would greatly prejudice the Debtor and its 49 employees and 3

freelancers (the “Employees”). Additionally, liquidation may limit, if not eliminate, recovery

for unsecured creditors and numerous investors.

           4.     Moreover, and perhaps most important, the Movant is more than adequately

protected. The Movant conveniently fails to adequately inform the Court that pursuant to

the Agreement, the Movant received a confession of judgment (“Confession of Judgement”) in



1 All   undefined terms have the meaning ascribed in the Movant’s papers or will be defined below.
    19-13392-mkv    Doc 18   Filed 12/11/19     Entered 12/11/19 13:39:40   Main Document
                                              Pg 3 of 11


3




the amount of $7,000,000 (the "Judgment Amount". The Movant has executed on the

Confession of Judgment in the amount of $3,500,000.00 and $4,500,000.00 is remaining.

Therefore, the Movant is secured for approximately nine months of rent (even at its inflated

rate of rent) that would extend to July.

       5.     Finally, the Movant exaggerates, at best, when it alleges that approximately

$1,000,000 will relate to the Debtor’s occupancy of the Premises during the post-petition

period. The $491,666.67 monthly payment has two components(i) approximately $250,000.00

in rent and (ii) $241,888 to pay for the prior delinquency. Thus, the amount of rent that the

Landlord should be entitled for post-petition rent for that period would be approximately

$500,000.00 not $1,000,000.00.

                                   CASE BACKGROUND.

       6.      The Debtor filed its voluntary petition for relief under the provisions of 11

U.S.C. Chapter 11 on February 21, 2020 (the "Petition Date").

       7.   The Debtor continues to manage its property as a debtor and debtor-in-possession.

       8.   No trustee or examiner has been appointed in this case. Also, no official committee

of unsecured creditors has been appointed.

       9.   The Debtor is a New York limited liability company in the business of owning and

managing Gulliver’s Gate, an exhibit space/attraction in the heart of Time Square. Gulliver’s

Gate is a technologically advanced, interactive and immersive world of miniatures covering

50,000 square feet.
    19-13392-mkv   Doc 18   Filed 12/11/19     Entered 12/11/19 13:39:40   Main Document
                                             Pg 4 of 11


4




       10. The Debtor operates from its premises (“Premises”) located at 216 W 44th Street,

New York, New York which the Debtor leases from the Landlord.

       11. The Petition was filed on an exigent basis to avoid eviction from the Premises.

       12. The Debtor’s management believes that, given the breathing spell provided by the

filing of this case, the Debtor will be able to resolve the arrears which led to the threat of

eviction though sale of the Debtor or investment in the Debtor and continue operations as a

means of emerging from bankruptcy promptly.

       SIGNIFICANT STEPS TO REORGANIZE.

       13.   The Debtor’s management is diligently working on obtaining financing to be able

to remain in its current location or it will vacate the Premises for a lower cost option.

    THE AUTOMATIC STAY IS CRUCIAL TO DEBTOR’S ABILITY TO REORGANIZE.

       14.    In respect to the policy underlying the automatic stay, the Second Circuit

explained:

             The automatic stay provisions promote two principal purposes of the
             Bankruptcy Code. First, the automatic stay provides the debtor with ‘a
             breathing spell from his creditors. In addition, the automatic stay allows the
             bankruptcy court to centralize all disputes concerning property of the debtor's
             estate in the bankruptcy court so that reorganization can proceed efficiently,
             unimpeded by uncoordinated proceedings in other arenas. The Bankruptcy Code
             “provide[s] for centralized jurisdiction and administration of the debtor, its
             estate and its reorganization in the Bankruptcy Court, and [this policy] is
             effectuated     by     Sections     362     and     105    of     the    Code

       In re Ionosphere Cubs, Inc., 922 F.2d 984, 989 (2d. Cir.1990).

       15.   “A principal purpose of the automatic stay, particularly in the early stages of a
    19-13392-mkv    Doc 18   Filed 12/11/19     Entered 12/11/19 13:39:40   Main Document
                                              Pg 5 of 11


5




Chapter 11 case, is to permit a debtor to focus its energies on reorganizing and managing its

business affairs without facing diversions and litigation brought on by its creditor

constituencies.” In re Northwest Airlines Corp. 2006 WL 382142, 1 (Bankr. S.D.N.Y., 2006)

(citing Eastern Refractories Co. v. Forty Eight Insulations, Inc., 157 F.3d 169, 172 (2d

Cir.1998). The Debtor is at “a critical stage in their bankruptcy proceedings and are dealing

with significant, time-sensitive issues that require the attention of management and

counsel...” Id. at 2.

       THE DEBTOR’S POSSESSORY INTEREST HAS NOT BEEN TERMINATED.

       16.    The Stipulation of Settlement (the “Stipulation”) is unquestionably one of the

Debtor’s most valuable assets. The Stipulation is an executory contract which could be

assumed pursuant to § 365.

       17.    The Debtor’s interest could be reinstated by the Debtor curing the Stipulation

which is an executory contact under § 365. “Under these circumstances, where the Debtor is

still in possession and can reinstate its rights under the Lease under applicable State law, the

Lease is “unexpired” for purposes of § 365.” In re P.J. Clarke's Restaurant Corp. 265 B.R.

392, 398-399 (Bankr. S.D.N.Y. 2001).

       18.    At a minimum, even if the Debtor is unable to assume the Lease, it requires time

to move the exhibits to a new location.

       19.    “[T]he Second Circuit has recognized the principle that a debtor, whose legal

rights have been terminated, nonetheless has an equitable interest based on bare possession
    19-13392-mkv     Doc 18   Filed 12/11/19     Entered 12/11/19 13:39:40   Main Document
                                               Pg 6 of 11


6




which is afforded the protections of the automatic stay.” In re P.J. Clarke's Restaurant Corp.

265 B.R. 392, 399-400 (Bankr.S.D.N.Y. 2001). (citing In re 48th Street Steakhouse, 835 F.2d

427, 430 (2d Cir.1987).



    THE PREMISES IS PROPERTY NECESSARY TO REORGANIZE.

          20.      Contrary to the Movant’s allegations, the Debtor can reinstate the

    Stipulation and, as such, it is “unexpired” for purposes of 11 U.S.C. §365.

          21.      “As recognized by the Supreme Court in Timbers, a debtor need not make

    as strong of a showing of likelihood of reorganization during the initial four months of

    the case as might be required later. During the early stages of bankruptcy a

    determination that reorganization is not feasible is not favored, and any uncertainties

    are resolved in favor of the debtor.” P.J. Clarke's, 265 B.R. at 407.

          22.      In P.J. Clarke's the Court adopted a four-part test to determine whether

    the automatic stay should be vacated based on a landlord’s allegation that “cause”

    exists because a debtor has failed to show that it can reorganize. Here, all the factors

    are present:

             (i)The case was only four months old [here, the case has been pending for
             under 60 days];
             (ii)the debtor need[s] more time to resolve the issues and determine
             whether it can or will assume or reject the lease [here, the Debtor needs
             breathing space find funding or move];
19-13392-mkv     Doc 18    Filed 12/11/19     Entered 12/11/19 13:39:40   Main Document
                                            Pg 7 of 11

         (iii)the lease [is] the debtor's primary asset[here, the Premises is arguably
         Debtor's primary asset, certainly it may be forced to liquidate if it is
         summarily evicted];
         “(iv) the debtor [is] currently operating on the premises, and the lease
         appeared essential to a plan[here, the Debtor is currently operating].


               Id.(internal citations omitted).
        ADEQUATE PROTECTION

       23.     As discussed, the Landlord is adequately protected by the Confession of

Judgement.

       24.     The case law cited by Movant does not address where the Landlord is

adequately protected. “The Landlord will also not be adequately protected if the Debtor

falls behind in postpetition rent.” In re Sweet N Sour 7th Ave Corp., 431 B.R. 63, 69,

(Bankr. S.D.N.Y. 2010).

       25.     In contrast, In re Mad Lolo LLC stands for the proposition that were the

landlord can be protected by other means such as security deposit. See In re Mad Lolo

LLC,    2009 WL 2902567 *12 (Bankr. S.D.N.Y. 2019). (“while Tirn Realty holds a

substantial security deposit, the deposit is smaller than the amount of past due

prepetition rent. Tirn Realty will not be adequately protected if the Debtor falls further

behind on its post-petition rent obligations”). Here, the Landlord is more than adequately

protected by the Confession of Judgement.

        SONNAX FACTORS

       26.     The Movant cites In re Sonnax Industries, Inc. 907 F.2d 1280, 1286 (2d

Cir. 1990), the Movant fails to analyze the application of Sonnax to its Application.

Moreover, an analysis Sonnax demonstrates that lifting the Automatic stay is not
19-13392-mkv     Doc 18   Filed 12/11/19     Entered 12/11/19 13:39:40   Main Document
                                           Pg 8 of 11

warranted.

      27.      The 12 factors adopted by the Second Circuit (the “Sonnax Factors”) are:

                  (1)Whether relief would result in a partial or complete resolution of
                  the issues; (2) lack of any connection with or interference with the
                  bankruptcy case; (3) whether the other proceeding involves the debtor
                  as a fiduciary; (4) whether a specialized tribunal with the necessary
                  expertise has been established to hear the cause of action; (5) whether
                  the debtor's insurer has assumed full responsibility for defending it;
                  (6) whether the action primarily involves third parties; (7) whether
                  litigation in another forum would prejudice the interests of other
                  creditors; (8) whether the judgment claim arising from the other
                  action is subject to equitable subordination; (9) whether movant's
                  success in the other proceeding would result in a judicial lien
                  avoidable by the debtor; (10) the interests of judicial economy and the
                  expeditious and economical resolution of litigation; (11) whether the
                  parties are ready for trial in the other proceeding; and (12) impact of
                  the stay on the parties and the balance of harms.


      In re Sonnax Industries, Inc. 907 F.2d 1280, 1286 (2d. Cir.1990).

      28.      Factor 1: Whether relief would not result in complete resolution of the

issue. As previously established: The Debtor can cure and assume the Lease pursuant

to § 365 and, as a result, modifying the stay will not result in a complete resolution.

      29.      Factor 2: Continuing the State Court Action will interfere with Debtor's

Chapter 11 case. As previously established: (i) the Bankruptcy Code entitles the Debtor

to remain in the Premises (at a minimum the bare interest2 which the Movant concedes

to for the time to find another location) and (ii) the Premises are crucial to Debtor.

      30.      Factor 4: A specialized tribunal with the necessary expertise is not

required in the instant matter. Furthermore, this Court, and not the State Court, has

the expertise and jurisdiction to address § 365.
19-13392-mkv        Doc 18     Filed 12/11/19     Entered 12/11/19 13:39:40          Main Document
                                                Pg 9 of 11

          31.     Factor 7: Allowing Movant to proceed with the Nonpayment Action will

prejudice the legitimate interests of the Clients and creditors. Eviction of the Debtor,

without offering the Debtor the ability to move the Exhibits, will almost certainly

require the Debtor to liquidate.

          32.     Factor l0: Judicial economy would best be served by maintaining the stay.

As discussed, this Court is in the best position to determine the respective rights of the

parties pursuant to § 365.

          33.     Factor 12: Perhaps most importantly, the continuation of the stay does not

prejudice the Movant because the Debtor has a legal right to remain in the Premises.

Furthermore, Movant’s interest in the premises is being adequately protected by the

Confession of Judgment. In contrast, lifting the stay would cause extreme prejudice to

the Debtor and its creditors.

            GOOD FAITH

          34.     “The critical test of a debtor’s bad faith remains whether on the filing date there was

no reasonable likelihood that the debtor intended to reorganize and whether there is no reasonable

possibility that the debtor will emerge from bankruptcy.” In re Loco Realty Corp., 2009 WL

2883050, at *3 (Bankr. S.D.N.Y.,2009). As demonstrated the Debtor intends to reorganize and there

is a reasonable likelihood that the Debtor will emerge from bankruptcy.

          35.     The Landlord relies on re Eclair Bakery Ltd for the proposition that

”where state court litigation is not pending or in the cards…                        the prepetition

termination of the landlord-tenant relationship will at least normally provide cause for

relief     from    the    stay.”    In   re   Eclair    Bakery      Ltd.,    255    B.R.    121,      136


2   In re P.J. Clarke's Restaurant Corp. 265 B.R. 392, 399-400 (Bankr.S.D.N.Y. 2001). (citing In re
19-13392-mkv      Doc 18     Filed 12/11/19 Entered 12/11/19 13:39:40    Main Document
                                           Pg 10 of 11

(Bankr.S.D.N.Y.,2000).

       36.     Eclair is clearly distinguishable. There, “after repeated opportunities to

cure the default by making payment, the Debtor's predecessor Garden One repeatedly

failed to do so… brok[e] one promise after another… the Debtor failed to make

postpetition rent payments required under section 365(d)(3) of the Code and at this

Court's express direction.” Id. Moreover, Éclair found that the case was “(a) bad faith

filing; and (b) a calculated effort to circumvent the earlier order of a federal bankruptcy

judge.” Id. at 140.

       37.     Finally, if the Debtor cannot cure the Stipulation, the Debtor will not be

able to assume the Stipulation pursuant to 11 U.S.C. § 365. Thus, the Debtor will not

be able to extend or assume the Stipulation past February 21, 2020.

               WHEREFORE, the Debtor respectfully requests that this Court deny the

Landlord’s Motion, and that the Court grant such other, further and different relief as

may find just and proper.

Dated:         New York, New York
               December 10, 2019

  Respectfully Submitted,
LAW OFFICES OF GABRIEL DEL VIRGINIA
Proposed Attorneys for the Debtor
and Debtor-in-Possession

By: /s/Gabriel Del Virginia
Gabriel Del Virginia
30 Wall Street, 12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net

48th Street Steakhouse, 835 F.2d 427, 430 (2d Cir.1987).
  19-13392-mkv    Doc 18    Filed 12/11/19 Entered 12/11/19 13:39:40     Main Document
                                          Pg 11 of 11




                                    VERIFICATION
Under penalty of perjury, the undersigned hereby verifies and certifies he has read the
annexed pleading, and that he believes the facts stated therein to be true, to the best of
his knowledge and belief.


GULLIVER’S GATE, LLC
    Debtor and Debtor-in-Possession
    /s/ Michael Langer
    Member
